Strictly Private and Confidential
    
 


Exhibit 10.2
                               
TRANSACTION AGREEMENT (“AGREEMENT”)
Dated 6 July 2018
     
Between:
 
Belmond Ltd.
c/o 1st Floor
Shackleton House
4 Battle Bridge Lane
London SE1 2HP
England
(“Belmond”)


AND


Mr. James B. Sherwood
24 The Boltons
London SW10 9SU
England
(“Mr. Sherwood”)
 
(individually, a “Party” and, collectively, the “Parties”)


Whereas:


A. Mr. Sherwood has certain rights under (i) a certain Amended and Restated
Agreement Regarding Hotel Cipriani Interests dated as of February 8, 2005 (the
“Direct Option”) and (ii) a certain Amended and Restated Right of First Refusal
and Option Agreement Regarding Indirectly Held Hotel Cipriani Interests dated as
of February 8, 2005 (the “Indirect Option”), including the right under specified
circumstances to purchase the Belmond Hotel Cipriani (collectively, the rights
and benefits to which Mr. Sherwood is entitled under the Direct Option and
Indirect Option to be referred to as the “Sherwood Rights”);


B.     Belmond has certain rights under the Direct Option entitling it under
specified circumstances to purchase the apartment owned by Mr. Sherwood in the
Belmond Hotel Cipriani (the “Belmond Rights”), as more specifically identified
in the deed of conveyance dated December 22, 1981 and any subsequent deed of
conveyance relating to any addition to the apartment (the “Apartment”); and


C. The Parties wish to enter into this Agreement pursuant to which the Belmond
Rights shall be reaffirmed and the Sherwood Rights shall be terminated in
exchange for the consideration described below.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, the Parties agree as follows:


1.
Payments to be Made in Exchange for the Termination of the Sherwood Rights;
Events to Occur upon the Closing Date



(a)
Guaranteed Payment. Belmond will pay to Mr. Sherwood an aggregate amount of $3
million in cash, such amount payable in three instalments commencing with the
first for $1.4 million on the date of the execution of this Agreement (the
“Closing Date”) and instalment payment of $800,000 on each of the 1st and 2nd
anniversaries thereof (the “Guaranteed Payments”). Subject to Section 5 of this
Agreement, all Guaranteed Payments and other payments to be made pursuant to
this Agreement will be wired to an account specified by Mr. Sherwood within five
(5) business days after the date they are due and payable.

  
(b)
Contingent Payment. In addition, if either a Change in Control of Belmond (as
defined below) or a transfer of the Belmond Hotel Cipriani (each a “Trigger
Event”) occurs within ten years after the



    





--------------------------------------------------------------------------------







Closing Date, Belmond will make an additional one-time payment to Mr. Sherwood
(the “Contingent Payment”) of $10 million in cash, if the Trigger Event occurs
within one year after the Closing Date, which amount shall thereafter be
annually decreased on each anniversary of the Closing Date by increments of
$1 million so that, for example, if a Trigger Event occurred between the ninth
and the tenth anniversary of the Closing Date, Mr. Sherwood would be entitled to
$1 million. For the avoidance of doubt, (i) transfers of the Belmond Hotel
Cipriani to any affiliate of Belmond will not constitute a Trigger Event,
provided that any subsequent transfer of the Belmond Hotel Cipriani to a
non-affiliate of Belmond will constitute a Trigger Event and (ii) in no event
will the Contingent Payment be payable on more than one occasion. For purposes
of this Agreement, (a) the term “transfer” means any direct or indirect sale,
conveyance, lease, disposition or assignment of all or substantially all of the
Belmond Hotel Cipriani pursuant to one or more transactions; the termination of
the hotel business of the Belmond Hotel Cipriani by Belmond shall be deemed a
transfer of the Belmond Hotel Cipriani, (b) the term “affiliate” (and any words
with correlative meanings, including “affiliated”) shall mean, as to any person,
any other person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with such
person and (c) the term “control” (including the terms controlling, controlled
by and under common control with) shall mean the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, by contract, or
otherwise.


(c)
Termination of the Sherwood Rights. The Parties hereby acknowledge and agree
that, notwithstanding anything to the contrary contained in the Direct Option or
the Indirect Option, effective on the Closing Date, all of the Sherwood Rights
(other than those set forth in this Agreement and the Lease (as defined below)),
and any restrictions or obligations on the part of Belmond (including any of its
successors or permitted assigns) in respect of the Sherwood Rights (other than
those set forth in this Agreement and the Lease (as defined below)), are hereby
terminated in their entirety and have no further force or effect.



(d)
Belmond to Retain the Belmond Rights. Notwithstanding anything to the contrary
in this Agreement, including the termination of the Sherwood Rights hereunder,
Belmond shall retain the Belmond Rights and nothing in this Agreement shall
alter or impair the Belmond Rights or Mr. Sherwood’s (or his permitted
transferee’s) obligations in respect thereof.



(e)
Definition of “Change in Control of Belmond”. For purposes of this Agreement, a
“Change in Control of Belmond” shall mean any of the following events:

 
(i)
(x) any “person” (as that term is defined for the purposes of Section 13(d) or
14(d) of the U.S. Securities Exchange Act, as amended (the “Exchange Act”)),
other than Mr. Sherwood or a group including Mr. Sherwood, shall directly or
indirectly become the beneficial owner (as determined pursuant to Rule 13d-3
under the Exchange Act) of, or directly or indirectly acquire, Equity Interests
(as defined below) representing more than 50% of (1) any of the following (A)
the then outstanding class A common shares of Belmond, (B) the then outstanding
class B common shares of Belmond, (C) a combination of the then outstanding
class A common shares of Belmond and class B common shares of Belmond or (D) the
then outstanding Equity Interests of Belmond or (2) the then outstanding Equity
Interests of Belmond Holdings 1 Ltd. (including any successor thereto,
“Holdings”) or the voting power of the then outstanding Equity Interests of
Holdings, or (y) any “person” (as that term is defined for the purposes of
Section 13(d) or 14(d) of the Exchange Act), other than Belmond, occupies or
controls a majority of the seats (other than vacant seats) on the board of
directors of Holdings, provided that a transaction will not be deemed to be a
Change in Control of Belmond under this clause if Belmond (a) becomes a direct
or indirect wholly owned subsidiary of an ultimate parent holding company and
(b) the holders of the Equity Interests in such ultimate parent holding company
immediately following that transaction are substantially the same as the holders
of the Equity Interests in Belmond immediately before that transaction;



(ii)
individuals who (1) on June 1, 2018, constituted Belmond's Board of Directors
(the “Original Directors”) or (2) are the successor to an Original Director and
were (A) nominated by the Board of Directors or a committee thereof on which
Original Directors constitute a majority or



2





--------------------------------------------------------------------------------







(B) so long as Holdings is a direct or indirect wholly owned subsidiary of
Belmond, were elected or appointed to the Board of Directors with the approval
or consent of Holdings (or an affiliate thereof), shall cease to constitute a
majority of Belmond's Board of Directors; provided, that, any successor director
nominated, elected or appointed pursuant to clause 2 shall be considered an
Original Director for purposes of determining future successors;


(iii)
Belmond amalgamates, merges or consolidates with or into any entity or entities
not affiliated with Belmond or Mr. Sherwood, or any third person (other than Mr.
Sherwood or a group including Mr. Sherwood) effects any cash tender or exchange
offer or similar business combination, except (in any case) if shares
representing more than 50% of the voting power of the outstanding voting shares
of the surviving or resulting entity are beneficially owned (directly or
indirectly) by the holders of Belmond's shares immediately before the
transaction or series of transactions; or



(iv)
Belmond sells, leases, exchanges or otherwise disposes of all or substantially
all of its assets and business, except (in any case) to (A) Mr. Sherwood or a
group including Mr. Sherwood or (B) an entity of which at least 50% of the
outstanding shares are beneficially owned (directly or indirectly) by Belmond or
one of its controlled affiliates or the holders of Belmond's shares immediately
before the transaction or series of transactions.



For purposes of this Agreement, (i) any issuances of securities to Holdings
following the execution of this Agreement shall be excluded from any
determinations or calculations made pursuant to this Agreement, (ii) the term
“Equity Interests” shall mean shares of capital stock or other share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity interests in any person, or any
obligations convertible into or exchangeable for, or giving any person a right,
option or warrant to acquire, such equity interests or such convertible or
exchangeable obligations and (iii) the terms “class A common shares of Belmond”
and “class B common shares of Belmond” shall include any successor Equity
Interests to the class A common shares of Belmond and class B common shares of
Belmond, including any Equity Interests resulting from the conversion of such
shares.


2.
Period of Assurance



If:


(i)
within six months after the Closing Date, a third party publicly discloses a
bona fide offer for a Change in Control of Belmond (or a third-party bona fide
offer for a Change in Control of Belmond otherwise becomes publicly known), and
within six months after such public disclosure of an offer or the date on which
an offer otherwise becomes publicly known, such third party or any other third
party were to consummate such Change in Control of Belmond; or

(ii)
within one year after the Closing Date, a transfer of Belmond Hotel Cipriani
(other than to an affiliate of Belmond) were to occur,



then Belmond will pay Mr. Sherwood $25 million in cash less any amounts already
paid to him pursuant to Section 1 (or credited to him pursuant to Section 1
under the Credit Line (as described in Section 5)) and no additional amounts
shall be due to him, including any Guaranteed Payments under Section 1.




3.
Certain On-going Benefits for Mr. Sherwood



In recognition of his founding of Belmond and his service to Belmond as its
executive chairman, chairman and non-executive director during that period, Mr.
Sherwood (i) shall be entitled to use Belmond’s travel agent services in
accordance with past practice and for so long as such services are provided to
executives of Belmond by a Belmond affiliate; and (ii) for his lifetime will:
(A) hold the title of Founder and Chairman Emeritus and will be referred to in
appropriate publications by that title; and (B) continue to enjoy the same
discount on Belmond products and services which is accorded to Belmond’s
directors, subject to the terms and restrictions


3





--------------------------------------------------------------------------------







set by the board of directors of Belmond and in effect from time to time. Other
than as expressly provided herein, this Section 3 does not amend, modify, waive
or terminate any rights, benefits or privileges that were conferred to Mr.
Sherwood by Belmond.


4.
Belmond Hotel Cipriani Lease



Mr. Sherwood, as lessor, has since 1982 leased the Apartment to Belmond Hotel
Cipriani SRL, as lessee (“BHC”), pursuant to a rental agreement that provides
for, among other things, a sharing of revenue generated by the Apartment when it
is released by Mr. Sherwood into the hotel’s inventory (the “Lease”). The
parties are generally satisfied with the terms of the Lease, but seek to
supplement and amend the Lease with the following terms:


(a)
Mr. Sherwood’s heirs would succeed him as the lessor under the Lease;

(b)
The lessee would continue to be responsible for maintenance in connection with
“wear and tear” on the interior of the Apartment and maintenance generally on
the exterior; the lessor would continue to be responsible for other interior
maintenance and capital expenditure requirements of the Apartment, provided that
lessee may in its discretion propose other interior maintenance and capital
expenditure projects or initiatives on the basis that lessee would be willing to
bear the cost so long as lessor approves such project or initiative;

(c)
The lease shall be terminable by either party upon one year’s notice; provided,
however, that if lessor fails to release the Apartment into the hotel’s
inventory for more than thirty (30) days’ during any calendar year, lessee shall
be able to terminate the lease upon thirty (30) days’ notice;

(d)
BHC would not discriminate against the Apartment in a way that would impede
access or egress from the lobby or corridors or impair the provision of
utilities; and

(e)
Lessor would provide thirty (30) days’ notice of his or his guests’ upcoming
stays at the Apartment.



Separately, Belmond agrees that should Dr. Shirley Sherwood survive Mr.
Sherwood, so long as she or one of Mr. Sherwood’s heirs owns the Apartment, Dr.
Sherwood will benefit from the existing and ongoing rights, benefits and
privileges with respect to the Belmond Hotel Cipriani afforded to Mr. Sherwood.
Belmond shall procure the compliance of BHC with the terms of this Section 4.


5.
Credit Line



Belmond shall establish a credit line for Mr. Sherwood consisting of the amounts
due and payable to him as Guaranteed Payments (the “Credit Line”), as to which
he shall instruct whether and to what extent he shall wish to have the balance
on the Credit Line paid to him as cash or to remain as a credit against which he
could offset (i) charges for his use of Belmond properties (net of applicable
director discounts), (ii) airline tickets purchased for him and his spouse
through Belmond’s in-house travel agency in accordance with past practice, and
(iii) certain costs related to matters covered in this Agreement that may be
discharged by Belmond, specifically his office staff costs in London, provided
that Belmond shall be provided with requisite comfort that payment of any such
cost on Mr. Sherwood’s behalf is lawful and appropriate and, in the case of his
staff costs, would not imply any assumption whatsoever of employer liabilities
associated with such staff.


For illustrative purposes, the Credit Line upon execution of this Agreement
shall immediately be $1 million, subject to Mr. Sherwood’s instruction to pay
him all or a portion of the first installment of the Guaranteed Payments in
cash. Any balance on the Credit Line shall be available to be setoff against the
costs listed in the paragraph above.


6.    Attorney’s Fees


Within five (5) business days’ after the Closing Date, Belmond shall reimburse
Mr. Sherwood up to an amount of $25,000 in cash in respect of his reasonable
attorney’s fees in connection with the preparation and negotiation of this
Agreement, subject to satisfactory documentation thereof. Mr. Sherwood shall be
entitled to offset any incremental amount of such attorney’s fees against the
Credit Line.


7. Miscellaneous




4





--------------------------------------------------------------------------------









(a)
Payments Not Dependent on Survival; Successors and Assigns. For avoidance of
doubt, the payments described in Sections 1 and 2 of this Agreement shall be
made to Mr. Sherwood or his estate should he not survive the relevant payment
date. This Agreement shall be binding upon, and inure to the benefit of, the
Parties and their respective heirs, personal representatives, successors and
permitted assigns.



(b)
Benefits, Privileges and Lease upon a Change of Control of Belmond or Transfer
of the Hotel Belmond Cipriani. Without limiting Section 7(a), in the event that
a Change of Control of Belmond or a transfer of the Belmond Hotel Cipriani
occurs while Mr. Sherwood or one or more of his heirs owns the Apartment, any
counterparty to such transfer or Change of Control shall execute an undertaking
to assume the respective obligations of Belmond and BHC pursuant to Sections 3
and 4 hereunder and the Lease; for the avoidance of doubt, such undertaking will
afford Mr. Sherwood and Dr. Sherwood the rights, benefits and privileges set
forth in Sections 3 and 4 hereunder and the Lease. Mr. Sherwood understands and
agrees that such counterparty would be entitled to the rights of Belmond in
respect of Sections 1(d), 3 and 4 hereunder.


(c)
Governing Law. This Agreement and all matters arising from or connected with it
shall be governed by, and construed in accordance with, the laws of the State of
New York, without regard to the conflicts or choice of law principles thereof.



(d)
Disputes. Any dispute arising out of or related to this Agreement shall be
resolved by an arbitration proceeding conducted in accordance with the
following:



(i)
The arbitration proceeding shall be governed by the rules of the Judicial
Arbitration & Mediation Services (“JAMS”);



(ii)
There shall be three (3) arbitrators, named in accordance with the rules of the
JAMS;



(iii)
The arbitration proceeding shall take place in New York, New York;



(iv)
The arbitration proceeding shall be conducted as expeditiously as possible with
due consideration for the complexity of the dispute in question. The arbitrator
shall issue its decision in writing within forty-five (45) calendar days from
the hearing of final arguments by the parties;



(v)
The arbitration award shall be given in writing and shall be final and binding
on the parties, and not subject to any appeal and shall deal with the question
of costs of arbitration;



(vi)
Judgment upon the award may be entered in any court having jurisdiction,
provided, however, that any party seeking to vacate the award shall only move to
vacate the award in an appropriate court in New York County, New York or in
opposition to a motion to confirm the award; and



(vii)
The parties shall keep confidential the arbitration proceedings and the terms of
any arbitration award, except as may be otherwise required by applicable law.





(e)
Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES



5





--------------------------------------------------------------------------------







HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(f)
Notices. Notices, requests, instructions or other documents to be given under
this Agreement shall be in writing and shall be deemed given, (a) on the date
sent by e-mail of a PDF document if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient, (b) when delivered, if delivered personally to the intended
recipient, and (c) one business day later, if sent by overnight delivery via a
national courier service (providing proof of delivery), and in each case,
addressed to a Party at the following address for such Party:



(i) if to Belmond:


Belmond Ltd.
c/o 1st Floor
Shackleton House
4 Battle Bridge Lane
London SE1 2HP
England
Attention: Executive Vice President, Chief Legal Officer
Email: richard.levine@belmond.com


(ii) if to Mr. Sherwood:


Mr. James B. Sherwood
24 The Boltons
London SW10 9SU
England
Email: jamesbsherwood@jbsmanagement.com


with copies to (which shall not constitute notice):


Michael I. Frankel
Carter Ledyard & Milburn LLP
2 Wall Street
New York, NY 10005
Email: frankel@clm.com


(g)
Entire Agreement; Amendment. This Agreement sets forth the entire understanding
of the Parties with respect to its subject matter, and supersedes all prior
understandings or agreements of the Parties hereto with respect to its subject
matter. This Agreement may be amended or modified only by a written instrument
executed by all of the Parties.



(h)
Interpretation. The Parties acknowledge and agree that (a) each Party and its
counsel reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision, (b) in the event of any ambiguity or question
of intent or interpretation, this Agreement shall be construed as jointly
drafted by the Parties and the rule of construction to the effect that any
ambiguities are resolved against the drafting party shall not be employed in the
interpretation hereof and (c) the terms and provisions of this Agreement shall
be construed fairly as to all Parties hereto, regardless of which party was
generally responsible for the preparation of this Agreement, and no presumption
or burden of proof shall arise favoring or disfavoring any Party by virtue of
the authorship of any provision of this Agreement.



This Agreement may be executed in any number of counterparts, each of which is
an original and all of which together evidence the same agreement.    


[Remainder of Page Intentionally Left Blank]




6





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of date and
year first written above.
    
JAMES B. SHERWOOD, individually






/s/ J Sherwood
__________________


BELMOND LTD.






/s/ Roeland Vos
__________________
By:
Name: Roeland Vos
Title: CEO






7



